Citation Nr: 0504945	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO, in pertinent part, denied 
service connection for residuals of a head injury, to include 
as secondary to service-connected hypertension, and continued 
the 20 percent evaluation for chronic lumbosacral strain.  

In the July 2000 rating decision, the RO also denied service 
connection for allergies and continued the 30 percent 
evaluation for post-traumatic stress disorder and the 
10 percent evaluation for hypertension.  The veteran filed 
notices of disagreement as to these issues as well.  A 
statement of the case was issued in January 2003.  In the VA 
Form 9, Appeal to the Board of Veterans' Appeals, the veteran 
checked the following box: "I have read the statement of the 
case and any supplemental statement of the case I received.  
I am only appealing these issues: (List below.)."  The 
veteran wrote, "1. Service connection for head injury as 
secondary to hypertension" and "2. Entitlement to an 
evaluation greater than 20 percent for chronic lumbosacral 
strain."  The Board finds that in the VA Form 9, the veteran 
limited his appeal to these two issues only.  Therefore, the 
issues of service connection for allergies and increased 
evaluations for post-traumatic stress disorder and 
hypertension are no longer part of the current appellate 
review.

In a January 2003 rating decision, the RO granted additional 
benefits to the veteran.  He submitted a notice of 
disagreement, and a statement of the case was issued in June 
2004.  These issues are not currently before the Board, as 
the veteran has not perfected his appeal.  See 38 C.F.R. 
§ 20.200 (2004) (appeal before Board consists of timely filed 
notice of disagreement in writing, and after the issuance of 
a statement of the case, a substantive appeal).

Finally, the veteran requested a hearing before the Board.  
In July 2004, the Board informed the veteran that a hearing 
was scheduled for September 2004.  The record reflects that 
the veteran failed to appear for the hearing.  Thus, the 
Board finds that there is no Board hearing request pending at 
this time.  38 C.F.R. § 20.702(d) (2004).

The issue of entitlement to an evaluation in excess of 
20 percent for chronic lumbosacral strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Competent evidence of current residuals of a head injury is 
not of record.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service nor are they proximately due to, the result of, or 
aggravated by service-connected hypertension.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection in July 2002 
and January 2003 letters.  The RO did not issue the 
notification prior to the adverse determination, which will 
be addressed below.  The RO informed the veteran that in 
order to establish service connection, the evidence must show 
three things: (1) evidence of a disease or injury in service; 
(2) evidence of the claimed condition, which was usually 
shown by medical evidence and (3) evidence of a relationship 
between the current disability and service, which was also 
usually shown by medical records or a medical opinion.  

The letters notified the veteran that VA would obtain all 
relevant evidence in support of his claim.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to service connection in the July 2000 
rating decision.  The RO also provided such notice in the 
February 2003 statement of the case.  The statement of the 
case also fully provided the laws and regulations pertaining 
to entitlement to the benefits sought, and included a 
detailed explanation as to why the veteran had no entitlement 
under the applicable laws and regulations based on the 
evidence provided.  The duty to notify the veteran has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
First, the rating decision on appeal was issued prior to the 
passage of the VCAA.  Therefore, it is impossible for the 
veteran to have been provided with a VCAA notice prior to the 
rating decision on appeal.  Second, the veteran was 
adequately furnished with the type of notice required by VCAA 
and has had an opportunity to identify evidence and submit 
evidence.  Any error resulting from VCAA notice subsequent to 
the initial rating decision was harmless error, as it 
pertains to this issue.  The RO's subsequent actions and 
notice to the veteran effectively cured any VCAA notice 
defect.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The veteran was informed of the evidence necessary to 
substantiate his claim.  The provisions of VCAA have been 
substantially complied with and no useful purpose would be 
served by delaying appellate review of this claim for further 
notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO requested and 
obtained the veteran's complete service medical records at 
the time he filed a claim for compensation in 1992.  VA has 
obtained VA treatment records and private medical records.  
Additionally, the veteran has submitted private medical 
treatment records in support of his claim.  The veteran does 
not allege that there are any other service medical records 
or any records in VA's possession or any other federal 
department or agency.  38 U.S.C.A. § 5103A(b).

Although an examination was not provided in connection with 
the veteran's claim for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
veteran has a disability that has been attributed to the in-
service head injury, or as a result of the service-connected 
hypertension.  Without evidence of a current disability, or 
persistent or recurrent symptoms of the disability, VA is not 
under a duty to have the veteran examined.  See 38 U.S.C.A. 
§ 5103A(d).  Therefore, the Board finds that the RO was under 
no obligation to order an examination in relation to this 
claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Decision

The veteran asserts that he sustained a head injury in 
service, which he says has caused numbness in the left arm 
down to the left leg.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2004).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a head injury 
both on a direct basis and secondary to service-connected 
hypertension.

The veteran states that he sustained a head injury in 
service, when he was in an automobile accident in 1973 and 
lost consciousness.  A January 1981 report of medical 
examination shows that clinical evaluation of the head was 
normal.  In the "Notes" section of the report, the examiner 
noted the veteran had pain in the feet, an ear ache, chest 
pain, and hernia repair.  The examiner also noted that the 
veteran denied any history of "disturbances of 
consciousness."  A June 1983 report of medical examination 
shows that clinical evaluation of the head was normal.  In a 
report of medical history completed by the veteran at that 
time, he denied headaches or dizziness.  

January 1987 and April 1989 reports of medical examination 
show that clinical evaluations of the head were normal.  In a 
May 1991 report of medical history completed by the veteran, 
he denied a history of headaches or dizziness.  An April 1991 
clinical record shows that the examiner stated that the 
veteran had a "loss of consciousness" in 1973 secondary to 
an acute accident.  He added, "duration unknown, x-rays 
normal, full recovery, NCNS [no complications, no 
sequelae]."  

Based upon the service medical records, it substantiates the 
veteran's allegation of having sustained a head injury with a 
loss of consciousness while in service.  However, this 
occurred in 1973.  The veteran served for 18 years following 
this accident, and the service medical records show no 
reports of any residuals from the head injury.  The Board 
notes that there are seven folders containing service medical 
records and the Board has thoroughly reviewed them and cannot 
find a diagnosis of a disability due to the head injury.  In 
fact, the April 1991 record indicated that the veteran had no 
sequelae from the head injury.

The post service medical records also show no disability due 
to a head injury in service.  There are medical records 
showing the veteran complaining of dizziness and blurriness; 
however, no one has attributed these symptoms to the head 
injury the veteran sustained in service.  Also, an October 
1998 VA outpatient treatment report shows that the veteran 
was seen for complaints related to his head.  The examiner 
recommended an MRI and entered a diagnostic impression of 
rule out cerebral aneurism.  An October 1998 MRI of the brain 
showed a focal slight prominence of the left cerebellar 
folia, but was otherwise unremarkable.  A February 1999 MRI 
of the brain showed a solitary well-defined cystic mass 
lesion in the right side of the basisphenoid of benign 
characteristics.  The examiner stated that compared to the 
October 1998 MRI, there had been no significant changes.  
None of these records show that that a medical professional 
attributed any of these findings to the head injury in 
service. 

It must be noted that the veteran was seen on several 
occasions between 1998 and 2000 with complaints of dizziness.  
At those times, diagnoses of hypertensive vascular disease 
were entered.  In the January 2003 rating decision, the RO 
granted service connection for hypertensive arteriosclerotic 
cardiovascular disease and assigned a 30 percent evaluation 
under Diagnostic Code 7005, which contemplates symptoms of 
dizziness and syncope.  Therefore, these symptoms have been 
attributed to a now service-connected disability.  

In sum, the veteran has not brought forth competent evidence 
of disability due to the head injury he sustained in service.  
As noted above, the veteran served for 18 years following the 
automobile accident, and the service medical records are 
silent for any residuals from the head injury.  The post 
service finding of "rule out" cerebral aneurism is not 
tantamount to the existence of a "disability" due to 
disease or injury.  Rather, it is a preliminary finding.  
Service connection is warranted when a chronic disability 
results from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  A diagnosis to rule out 
cerebral aneurism cannot be determined to be a positive 
finding that the "disability" in question is present, or 
does exist.  Additionally, the medical professional did not 
indicate there to be some consideration being extended to 
whether the in-service head injury was a possible causative 
factor of a cerebral aneurism.  Therefore, without competent 
evidence of a current "disability" related to the in-
service head injury, service connection cannot be granted for 
such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

The veteran has alleged that he has numbness in his left 
upper and lower extremities as a result of the head injury or 
that the "residuals of his head injury" are due to the 
service-connected hypertension; however, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Again, no medical professional 
has entered a diagnosis related to the in-service head injury 
and attributed it to service or to a service-connected 
disability.

For the above reasons, the Board finds that the preponderance 
of evidence is against the veteran's claim for service 
connection for residuals of a head injury, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

Service connection for residuals of a head injury is denied.


REMAND

Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243. 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Moreover, 
the veteran has not been examined since February 2000, and 
the Board finds that a more recent examination is necessary.

The Board is aware that the RO had attempted to schedule the 
veteran for a VA examination in connection with this claim; 
however, the veteran indicated he did not want to undergo an 
examination and asked that his claim be considered based upon 
the evidence of record.  He subsequently submitted a written 
document wherein he stated, "I want my case base[d] on the 
evidence on record and without going thr[ough] another C & P 
exam unless advise[d] by my representative or the BVA."  As 
stated above, the Board finds that an examination is needed 
before it can consider the veteran's claim for an increased 
evaluation.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to show the current severity 
of his service-connected lumbosacral 
strain.  Send the claims folder to the 
examiner for review.  The examiner should 
list all manifestations of the veteran's 
service-connected lumbosacral strain.  
The examiner should report range of 
motion of the lumbar spine in degrees.  
The examiner should express an opinion as 
to the severity of any manifestations 
(i.e. decreased range of motion) of the 
veteran's lumbar spine disorder.  The 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the 
cervical spine and the lumbar spine.  If 
feasible, these determinations, if 
applicable, should be expressed in terms 
of the degree of additional range of 
motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated in the 
examination report together with the 
reasons why it was not feasible.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  Any opinion 
expressed in the examination report 
should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the AMC should again review the 
claim for an increased evaluation for 
chronic lumbosacral strain.  If the 
claims remains denied, the supplemental 
statement of the case should include the 
provisions of the new spine regulations.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


